          Case 1:21-cv-00325-ER Document 4 Filed 01/19/21 Page 1 of 2

                                           250 WEST 55TH STREET        MORRISON & FOERSTER LLP

                                           NEW YORK, NY 10019-9601     BEIJING, BERLIN, BOSTON, BRUSSELS,
                                                                       DENVER, HONG KONG, LONDON,
                                           U.S.A.                      LOS ANGELES, NEW YORK, PALO ALTO,
                                                                       SAN DIEGO, SAN FRANCISCO, SHANGHAI,
                                           TELEPHONE: 212.468.8000     SINGAPORE, TOKYO, WASHINGTON, D.C.

                                           FACSIMILE: 212.468.7900

                                           WWW.MOFO.COM




January 19, 2021                                                      Writer’s Direct Contact
                                                                      +1 (212) 468.8128
                                                                      CLoewenson@mofo.com



Via ECF

Honorable Edgardo Ramos
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Room 619
New York, NY 10007

Re:    Wamai et al v. Industrial Bank of Korea, 1:21-cv-00325-ER

Dear Judge Ramos:

As counsel for Defendant Industrial Bank of Korea (“IBK”), we respectfully submit this
statement pursuant to Local Civil Rule 1.6 of the United States District Court for the
Southern District of New York, in compliance with counsel’s duty “to bring promptly to the
attention of the Court all facts which said attorney believes are relevant to a determination
that said case and one or more pending civil or criminal cases should be heard by the same
Judge, in order to avoid unnecessary duplication of judicial effort.”

This action is brought against IBK by judgment creditors of the Islamic Republic of Iran in
the following actions: Amduso v. Republic of Sudan, No. 08-01361 (D.D.C.) (“Amduso
Suit”); Wamai v. Republic of Sudan, No. 08-01349 (D.D.C.) (“Wamai Suit”); Onsongo v.
Sudan, No. 08-1380 (D.D.C.) (“Onsongo Suit”). In this action, the plaintiffs bring claims
against IBK for (1) Rescission and Turnover of Fraudulent Conveyances in Violation of New
York Debtor and Creditor Law § 273-a; (2) Rescission and Turnover of Fraudulent
Conveyances in Violation of New York Debtor and Creditor Law Section 276; (3) Turnover
Pursuant to C.P.L.R. § 5225; and (4) Turnover Pursuant to the Terrorism Risk Insurance Act.

All or virtually all of these same plaintiffs have filed an action currently pending in this
Court before the Honorable Denise L. Cote asserting the same four causes of action against
Turkiye Halk Bankasi A.S. (“Halkbank”) seeking to satisfy fully those same underlying
judgments against the Islamic Republic of Iran. See Owens v. Turkiye Halk Bankasi A.S.,
1:20-cv-02648-DLC (S.D.N.Y.).




ny-2053591
         Case 1:21-cv-00325-ER Document 4 Filed 01/19/21 Page 2 of 2




Honorable Edgardo Ramos
January 19, 2021
Page Two


The civil cover sheet filed by the Plaintiffs in this action did not designate this action as
related to the Halkbank action.

In submitting this statement in compliance with counsel’s obligations under the Local Rules
of this Court, counsel expressly reserves and does not waive any and all defenses of IBK,
including but not limited to those under the Foreign Sovereign Immunities Act.

Sincerely,


/s/ Carl H. Loewenson Jr.____
Carl H. Loewenson Jr.



cc:   The Honorable Denise L. Cote (via UPS Overnight Delivery)
      All Counsel of Record (via ECF)




ny-2053591
